Citation Nr: 1343247	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  13-04 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date prior to January 22, 2008, for the grant of service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel






INTRODUCTION

The Veteran had active military service from October 1965 to November 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for ischemic heart disease, effective August 28, 2010.  A September 2011 RO decision assigned an effective date of January 22, 2008, for the Veteran's service-connected ischemic heart disease.

In September 2013 the Veteran indicated that he did not desire a Board hearing on this matter.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to service connection for heart disease was received by VA on January 31, 2005.

2.  The presence of ischemic heart disease has been demonstrated as of April 19, 2004.


CONCLUSION OF LAW

The criteria for an effective date of January 31, 2005, for the award of entitlement to service connection for ischemic heart disease have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In an October 2010 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claim.

The RO also sent the Veteran a letter in January 2011 informing him that the RO would be conducting a special review of his previously declined claim of entitlement to service connection for heart disease as required by orders of the United States district court in the class-action case of Nehmer v. U.S. Department of Veterans Affairs.  In this letter, the Veteran was informed of the evidence and information that he should submit.  Thereafter, his service connection claim was reviewed and ultimately granted in the January 2011 rating decision on appeal.

The Board also finds that VA has met its duty to assist in this case.  All pertinent service treatment records, private treatment records, and VA treatment records have been obtained and associated with the record.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate this claim.  The Board is also unaware of any such evidence.

Evidence pertinent to the matter on appeal was received by VA subsequent to the January 2013 statement of the case.  While the Veteran has not waived initial RO consideration of this evidence, as the Board is able to grant the Veteran's claim, remanding the case to the RO would serve no useful purpose.

VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Laws and regulations

Generally, for the grant of service connection, the effective date shall be the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b).  When a claim for entitlement to service connection is received within one year of separation from the military, the effective date shall be the day after separation or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  That is, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816.  Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  See 38 C.F.R. § 3.816.  The Veteran in this case served in the country of Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations.  See  38 C.F.R. § 3.307(a)(6).

According to 38 C.F.R. § 3.816(b)(2), a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  Ischemic heart disease was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes that the Nehmer provisions apply to the newly covered diseases, to include ischemic heart disease.

Accordingly, the Board concludes the Veteran is a "Nehmer class member" as defined in the law.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(2).  If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. § 3.400.  See 38 C.F.R. § 3.816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.

In this case, the record reflects that the Veteran served in the Republic of Vietnam and was later granted presumptive service connection for ischemic heart disease based on presumed exposure to herbicides during such service.  The Veteran filed an initial claim for service connection for heart disease in January 2005 which was denied in a July 2005 rating decision.  The Veteran filed a claim to reopen, received in February 2007, that was denied in August 2007 because no new and material evidence had been submitted.

Pertinent to the instant claim, if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).

Following receipt of the Veteran's August 2010 claim to reopen, a January 2011 rating decision awarded service connection for ischemic heart disease on a presumptive basis due to exposure to herbicides during service in the Republic of Vietnam, and assigned an effective date of August 28, 2010.  In a September 2011 RO decision an earlier effective date of January 22, 2008, was granted on the basis that this was the date of the first medical evidence of diagnosed ischemic heart disease.

The Veteran seeks an earlier effective date for his service-connected ischemic heart disease.  He asserts that medical evidence associated with the claims file indicates that he had ischemic heart disease prior to January 22, 2008.

The Board observes that in a September 2013 note a private nurse practitioner made reference to an April 19, 2004, medical record that showed severe ischemic cardiomyopathy.  The Board finds that this is sufficient evidence showing that the Veteran had ischemic heart disease as of April 19, 2004.

The Veteran's claim of entitlement to service connection for heart disease was received by VA on January 31, 2005, and the evidence of record reveals that the Veteran had ischemic heart disease at least as early as April 19, 2004.  Applying the provisions of 38 C.F.R. § 3.816(c)(2)(ii) to this case, the effective date of the award will be the later of the date such claim was received by VA (January 31, 2005) or the date the disability arose (April 19, 2004).  As January 31, 2005, is the later date, the Board finds that the criteria for an effective date of January 31, 2005, for the award of entitlement to service connection for ischemic heart disease is warranted.

The Board here notes that entitlement to an effective date prior to January 31, 2005, for the award of entitlement to service connection for ischemic heart disease is not possible in this case, as January 31, 2005, is the date of the receipt of the Veteran's claim.  As noted, the governing regulation in this case specifies that the effective date of the award will be the later of the date such claim was received by VA, or the date the disability arose.  Stated differently, an effective date award in such cases can not be earlier than the date the claim was received.  38 C.F.R. § 3.816(c)(2).

In sum, the criteria for an effective date of January 31, 2005, for the award of entitlement to service connection for ischemic heart disease is warranted.


ORDER

An effective date of January 31, 2005, for the award of entitlement to service connection for ischemic heart disease is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


